                       Case 1:20-cv-20499-KMW Document 5-1 Entered on FLSD Docket 02/03/2020 Page 1 of 3
                                                         Exhibit A to the Complaint
Location: Miami, FL                                                                                    IP Address: 76.243.207.55
Total Works Infringed: 37                                                                              ISP: AT&T U-verse
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23     10/10/2019       Blacked Raw   08/20/2019       09/13/2019       PA0002200701
                                                           07:29:13
 2            DD83AC897A4FD8B1B938F028E4B3C78C1897F531     10/10/2019       Blacked Raw   10/09/2019       11/05/2019       PA0002210286
                                                           07:22:45
 3            119DC446BEBFEDD1A5069582FD23FE358C78F4F9     10/10/2019       Blacked Raw   10/04/2019       10/21/2019       PA0002207780
                                                           07:21:30
 4            D68A56AFA3C8466367AC26114A4FBAC12B108446     09/08/2019       Vixen         07/08/2019       09/10/2019       PA0002199411
                                                           20:46:43
 5            D40B0124AFF607323BD170850E10CBD7AA0D6B2A     09/08/2019       Blacked Raw   09/04/2019       09/13/2019       PA0002200700
                                                           20:38:59
 6            B14825E72301FD4762DB2D4ADC2D8CFE919D81E4     09/05/2019       Vixen         09/01/2019       09/17/2019       PA0002216134
                                                           17:08:40
 7            741250B3FD4EEBF0CA12FBD69B065FA02B6DE92B     09/04/2019       Tushy         09/03/2019       09/13/2019       PA0002200699
                                                           17:16:44
 8            FAFB53A5AEE4747501A2864575151060773701DE     07/23/2019       Vixen         07/18/2019       09/10/2019       PA0002199410
                                                           18:33:14
 9            E1DAD6E7C7EFD6242FAD1705FB59F6F5F237C315     07/14/2019       Blacked       06/19/2019       08/27/2019       PA0002213298
                                                           08:29:22
 10           EC9B82EF5FCE5AB3C85A2DB16421551552D77309     06/27/2019       Tushy         05/16/2019       07/05/2019       PA0002206381
                                                           05:30:16
 11           1E30CD089A57F0DDC28EA43870B6C93F25DC8498     06/25/2019       Blacked Raw   09/14/2018       11/01/2018       PA0002143423
                                                           16:21:44
 12           E3A82D4DA317FAA4FFFF1B80E3640106C5331296     06/08/2019       Blacked Raw   06/06/2019       08/02/2019       PA0002192288
                                                           00:55:21
 13           1D708D29540D8AAAB3D0BFC0546C54D3C148CD5C     05/28/2019       Tushy         05/21/2019       06/17/2019       PA0002181294
                                                           05:49:24
 14           51682A318154C7BFEFEB2B3EA3B3EC62D9A7345A     05/23/2019       Vixen         05/19/2019       06/13/2019       PA0002180953
                                                           06:49:07
 15           45F23A594FF05FDE4FB090313992CC42C3855FE8     05/23/2019       Blacked Raw   05/22/2019       07/17/2019       PA0002188299
                                                           06:37:25
 16           C251F0912F225FAB5C1D4F26FFB8CB32C5AB789E     05/23/2019       Tushy         04/21/2019       06/03/2019       PA0002178776
                                                           06:36:12
 17           3A052C88064A0654BAA455E362874F8F3ECF1639     05/09/2019       Blacked Raw   05/02/2019       05/28/2019       PA0002200769
                                                           17:26:22
              Case 1:20-cv-20499-KMW Document 5-1 Entered on FLSD Docket 02/03/2020 Page 2 of 3
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     E812DF0945C53CFCC5C439B9B6F22A3AF95B0519 05/09/2019   Tushy         04/11/2019   05/11/2019   PA0002173890
                                                17:24:09
19     23279AF84F7E80A8AAABD3EA6654B2CBB36E9189 04/19/2019   Vixen         04/14/2019   05/28/2019   PA0002200761
                                                06:36:56
20     E474F829786D99F77071D695C1E640049D946C7C 04/15/2019   Blacked       04/05/2019   04/29/2019   PA0002169966
                                                19:28:05
21     B50AA38F352CBEAB7C12CA61A52291D765379B29 03/09/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                10:29:02
22     BC5B1CC86CB3B39B28629ED2057BFAC714B14856 02/24/2019   Vixen         02/18/2019   03/11/2019   PA0002158598
                                                20:46:22
23     CEBE8DAE87216EA341D1D1FF17562BCA43F11ED0 02/22/2019   Tushy         07/10/2018   08/07/2018   PA0002132397
                                                11:02:59
24     2AB0750081088BB1557DE1AE4FD0FBFCD159DC7D 02/14/2019   Tushy         08/09/2018   09/05/2018   PA0002135685
                                                20:00:50
25     98F09643766D5D561E986EFEB5BBA4F6BE98517E 02/14/2019   Tushy         06/25/2018   08/07/2018   PA0002132395
                                                19:59:36
26     674C80192CE7D8D62ADB17E3B67B746B06119A9E 02/14/2019   Tushy         10/13/2018   11/01/2018   PA0002143435
                                                19:59:34
27     650F857E696B63F0B9346A314CF85FEC5839E077 02/14/2019   Tushy         11/27/2018   01/22/2019   PA0002149851
                                                10:29:58
28     DFCF872DAE24946212E277A9DB4AF05DE42B3F42 02/07/2019   Blacked Raw   09/04/2018   11/01/2018   PA0002143430
                                                13:28:28
29     EAF5E1A18E060483C270E84E8F3A5E30AB6A1567 02/07/2019   Blacked Raw   10/29/2018   12/10/2018   PA0002145837
                                                13:22:35
30     CBC5F79C5BD29068E14A8A9BC27F9F6262CD2C83 02/07/2019   Tushy         05/01/2018   06/19/2018   PA0002126640
                                                12:07:04
31     D2D3717240DE04C69F1F9BDA6C7356C8421BBABE 02/07/2019   Blacked       10/22/2018   11/25/2018   PA0002136653
                                                11:51:15
32     D26F8A6AF8B93FCCD98C1DDA353A3BF0E81EB354 02/07/2019   Blacked       08/08/2018   09/01/2018   PA0002119598
                                                11:50:02
33     DED0A19310C430066DA584DFF6FFE474EC3D7A5C 02/04/2019   Blacked Raw   11/08/2018   12/10/2018   PA0002145833
                                                19:56:37
34     28FACCADEA01ADA07BCD69A3C009CD2B5223435A 01/20/2019   Vixen         01/14/2019   02/02/2019   PA0002155387
                                                19:20:10
35     336464C0DCDFE156D9397782E9DDACEF48464CAB 01/01/2019   Tushy         11/02/2018   12/10/2018   PA0002145834
                                                11:34:41
36     7A25B42965397713315AA5C087BB85D372D1288E 12/25/2018   Tushy         11/12/2018   12/10/2018   PA0002145826
                                                13:45:02
              Case 1:20-cv-20499-KMW Document 5-1 Entered on FLSD Docket 02/03/2020 Page 3 of 3
Work   Hash                                       UTC          Site    Published    Registered    Registration
37     CA739F5A51E1023029D9F4E859F0DF9CD9B6BD77   12/25/2018   Tushy   12/20/2018   01/22/2019    PA0002147682
                                                  09:33:07
